Citation Nr: 0509672	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-23 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension and, if so, whether the reopened claim 
should be granted.

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether the reopened 
claim should be granted.

3.	Entitlement to a rating in excess of 30 percent for 
postoperative residuals of a right foot injury, with 
traumatic arthritis.

4.	Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1995, 
after which he retired from military service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In an unappealed August 1995 rating decision, the RO, in 
pertinent part, denied the veteran's claims for service 
connection for hypertension with electrocardiogram (EKG) 
changes, and bilateral hearing loss.  That determination was 
not appealed, and therefore is final, and may not be reopened 
without evidence deemed to be new and material.  The current 
appeal comes before the Board from the RO rating decision of 
August 2002 which again, in pertinent part, denied service 
connection for hypertension and bilateral hearing loss.

The Board points out in this regard that it appears the RO, 
in August 2002, reopened the veteran's claims for bilateral 
hearing loss and hypertension, and then denied them on the 
merits.  However, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
See Barnett v. Brown, 8 Vet. App. 1 (1995); aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that 
new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Consequently, the first 
issue that must be addressed by the Board is whether the 
previously denied claims ought to be reopened.  38 U.S.C.A. § 
5108 (West 2002).

The issues of entitlement to service connection for 
hypertension and bilateral hearing loss, and increased 
ratings for lumbar spine and right foot disabilities, are 
addressed in the Remand portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action on the part of the appellant is necessary.


FINDINGS OF FACT

1.  An unappealed August 1995 RO decision denied entitlement 
to service connection for bilateral hearing loss, and for 
hypertension with EKG changes.

2.  The evidence added to the record since the August 1995 RO 
decision bears directly and substantially upon the specific 
matters under consideration regarding the veteran's claims 
for service connection for hypertension and bilateral hearing 
loss, and is so significant as to warrant readjudication of 
the merits of the claims on appeal.


CONCLUSIONS OF LAW

1. Evidence received since the August 1995 RO decision that 
denied service connection for hypertension with EKG changes 
is new and material, and the claim for service connection for 
hypertension is reopened.  38 U.S.C.A. §§ 5100-5103A, 5106-7, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) 3.159 
(2004).

2. Evidence received since the August 1995 RO decision that 
denied service connection for bilateral hearing loss is new 
and material, and the claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5100-
5103A, 5106-7, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
156(a) 3.159 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).

In May 2002, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed statement of the case, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002) (Board must identify documents which 
meet notice requirements of VCAA).  It appears in this case 
that all obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folders, other than that which the Board will be 
seeking through the development mentioned in the Remand 
portion of this decision, below.  The record on appeal is 
sufficient to resolve the matter as to whether the claims 
should be reopened.

II.  New and Material Evidence

The RO, in an August 1995 determination, in pertinent part, 
denied the veteran's claims for service connection for 
hypertension with EKG changes and bilateral hearing loss.  
The RO found at that time that the evidence of record 
reflected treatment in service for the disorders at issue, 
but no permanent residual or chronic disability.

The evidence of record at the time of the RO's August 1995 
decision that denied entitlement to service connection 
hypertension and bilateral hearing loss includes the 
veteran's service medical records.  When examined for entry 
into service in March 1971, the veteran's blood pressure 
appeared to be 150/124.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
-
0
LEFT
25
20
10
-
20

The veteran was found qualified for active service.

Audiogram findings, in December 1972, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
15
25
15
LEFT
25
40
20
30
20

An August 1973 medical examination report indicates that the 
veteran's blood pressure was 122/80.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
5
0
0
0
0

Audiogram findings, in April 1975, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
15
LEFT
25
25
15
15
0

Audiogram findings, in April 1976, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
5
LEFT
15
15
15
15
15

Audiogram findings, in August 1977, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
15
10
LEFT
25
30
15
25
5

According to February 1979 clinical records and audiogram 
findings, a limited-duty physical profile was issued due to 
the veteran's bilateral mixed hearing loss, and he was 
temporarily restricted from exposure to hazardous noise for 
one month.  He was referred for evaluation in the ear, nose, 
and throat (ENT) clinic, and exploratory ear surgery was 
planned in March 1979.  A March 1979 clinical record 
indicates the veteran had chronic adhesive otitis media, 
left, and underwent a tympanolysis on the left auditory 
canal.  In March 1979 he was again restricted from flight 
line duties for one month.  

In July 1979, a physical profile permanently restricted the 
veteran from exposure to flight line noise due to bilateral 
mixed hearing loss and chronic adhesive otitis media, 
bilateral.

According to a January 1980 periodic examination report, the 
veteran's blood pressure was 128/78.  Audiogram findings, in 
January 1980, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
30
25
35
LEFT
45
40
30
35
25

A January 1983 periodic examination report indicates that the 
veteran's EKG was within normal limits, and early 
repolarization was noted.  His blood pressure was 124/80.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
5
15
LEFT
30
25
20
20
25

Results of an October 1984 audiogram reflected mild low-
frequency sensorineural hearing loss that were improved over 
those of June 1980.

Audiogram findings, in June 1987, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
15
15
LEFT
30
30
25
20
20

A September 1987 clinical record indicates the veteran was an 
airline maintenance technician on a profile since 1979 when 
he had a tympanoplasty and tymplanolysis.  It was noted that 
he was not recently exposed to hazardous noise and should 
continue to avoid exposure since he was at high risk to have 
further damage to his ear.  A physical profile record 
indicates that the veteran should not be exposed to hazardous 
noise.

A January 1988 clinical record indicates the veteran was an 
airline maintenance technician and in this position he was 
exposed to some hazardous noise and developed a mild low 
frequency sensorineural hearing loss.  It was noted that a 
June 1987 audiogram showed a mild degree of worsening of low 
frequency sensorineural hearing loss from the October 1984 
audiogram.  It was felt that continued noise exposure could 
cause further hearing loss and he should not be exposed to 
hazardous noise.  

An October 1989 periodic examination report indicates that 
the veteran's EKG showed sinus bradycardia and his blood 
pressure was 110/72.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
15
5
LEFT
25
25
20
20
25

According to a June 1993 examination report, audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
5
10
LEFT
30
300
20
20
25

Under a summary of defects and diagnoses, early 
repolarization on an EKG was noted, with no indication of any 
follow-up.  Elevated blood pressure on examination was noted 
with a reading of 146/98, and another reading appears to be 
110/76.

The August 1995 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1995 decision that was the last final adjudication 
that disallowed the veteran's claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in March 2002, the regulations in effect 
after August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

An application to reopen the veteran's current claim was 
received by the RO in March 2002.  The evidence added to the 
record includes VA and non-VA medical records and examination 
reports, dated from 1996 to 2003, and the veteran's written 
statements, some duplicative of that previously considered by 
the RO, in support of his claims.

Added to the record are medical records from Sheppard Air 
Force Base (AFB) hospital, dated from 1996 to 2001 reflect a 
past medical history of hypertension, noted in an October 
2001 record.  

A July 2002 VA audiologic examination report reflects the 
veteran's history in service as an aircraft mechanic for 
sixteen years and then as a first sergeant for nine years.  
Post service, he worked as a prison guard and then as a 
general mechanic and currently used ear protection.  In 
service, the veteran denied using ear protection until the 
1970s.  He complained of bilateral tinnitus for more than 20 
years and reported left ear surgery in service.  His past 
medical history included high blood pressure.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
35
55
LEFT
40
50
45
50
55

Speech recognition scores on the Maryland CNC word list were 
88 percent in the left and right ears.  Tinnitus was noted as 
a bilateral problem.  Mild to moderate sensorineural right 
ear hearing loss and moderate to moderately severe left ear 
hearing loss.  In the audiologist's opinion, the veteran had 
a congenital hearing loss but said the best way to know for 
sure was to examine pre-induction and discharge audiograms.  
The audiologist also said that, because the veteran was on 
the flight line, at least part of this loss might be service 
connected although in her opinion it was primarily a familial 
hearing loss.

In an April 2003 written statement the veteran denied having 
familial hearing loss and said no family member had hearing 
loss.  He said he was not treated for high blood pressure in 
service but was advised that he had elevated blood pressure.  
When examined for retirement from service, he was advised to 
seek immediate medical attention regarding his blood pressure 
and currently took two different medications, evidently for 
high blood pressure.

According to a November 2003 VA examination report, the 
veteran's medical records were unavailable for review by the 
nurse practitioner who examined him. The veteran reported 
being diagnosed with hypertension at retirement from service 
and said a private physician prescribed medication.  He said 
his blood pressure was stable over the years while on 
medication.  He currently took two medications for blood 
pressure but did not recall the names or dosages.  On 
examination the veteran's sitting blood pressure was 137/84 
and his standing blood pressure was 139/83.  Pertinent 
diagnoses included hypertension, stable on medication.

Also in November 2003, the veteran was re-examined by the VA 
audiologist who previously examined him.  Audiogram findings, 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
30
35
40
LEFT
50
55
45
60
70

Speech recognition on the Maryland CNC word list was 92 
percent in the right ear and 96 percent in the left ear.  The 
veteran reported a problem with tinnitus for twelve years.  
Mild to moderately severe right ear hearing loss was noted 
and moderate to severe left ear hearing loss was noted.  
There was normal middle ear function, bilaterally.  The 
audiologist reviewed the veteran's medical records, including 
service records.  She noted the findings of the June 1993 
audiogram and said he did not have hearing thresholds 
sufficient for a service-connected hearing loss.  She said 
the veteran had normal right ear hearing as the "rule is it 
has to be 40 [decibels] at least one or 30 at 3 frequencies" 
and the veteran did not meet the rule so he did not have a 
service-connected hearing loss "that he has now."  She said 
it looked like again the adhesive otitis, and there were some 
problems going on but not a service-connected hearing loss.

As noted above, the veteran has asserted that he has 
hypertension and bilateral hearing loss and that the 
disorders had their origin during his period of active 
service.  His service medical records reflect findings of 
bilateral hearing loss during service, and elevated blood 
pressure was noted on his June 1993 service examination 
report. 

The evidence received since the August 1995 RO decision 
consists of VA and non-VA medical records and examination 
reports, the veteran's service records and his written 
statements.  The more recent examination reports include 
diagnoses of hypertension, and bilateral hearing loss 
recently and variously attributed to the veteran's service-
connected chronic otitis media and the veteran's written 
statements that describe his airborne maintenance activities 
in service.  That evidence is new, and does bear directly on 
the question of whether the veteran has hypertension and 
bilateral hearing loss related to active military service.  
In the Board's opinion, this evidence provides a more 
complete picture of the veteran's disabilities and their 
origin, and thus does bear directly and substantially upon 
the specific matters under consideration and is so 
significant as to warrant reconsideration of the merits of 
the claims on appeal.  As that evidence addresses directly 
the basis for the prior denial of the claim, it is "new and 
material," and, consistent with law and judicial precedent, 
the claims must be reopened, especially in view of the low 
threshold for reopening articulated in the Hodge precedent.

However, the adjudication of the veteran's claims does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claims of service connection for hypertension and 
bilateral hearing loss, and will issue a final decision once 
that development is complete, if the case is ultimately 
returned to the Board.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a hypertension is 
reopened, and the appeal is, to that extent, granted.

New and material evidence having been submitted, the claim 
for entitlement to service connection for bilateral hearing 
loss is reopened, and the appeal is, to that extent, granted.

REMAND

As noted above, the Veterans Claims Assistance Act of 2000, 
and VA's implementing regulations, have substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran seeks service connection for bilateral hearing 
loss and hypertension.  Service medical records reflect 
fluctuating hearing loss and, in July 1979, the veteran was 
placed on a permanent limited-duty profile, to avoid 
hazardous noise.  In June 1993, prior to his leaving service, 
audiogram findings reflected some diminished left ear 
hearing.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).  Nevertheless, even though disabling hearing 
loss may not be demonstrated at separation, a veteran may 
establish service connection for a current hearing disability 
by submitting evidence that it is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran has asserted that he was exposed to acoustic 
trauma as a flight line mechanic in service, and service 
records indicate some degree of hearing loss at various 
times.  Service connection is currently in effect for chronic 
otitis media and externa, with left tympanoplasty.

As noted, in 1993, prior to his retirement from service in 
1995, the veteran's right ear hearing was tested to be 
essentially normal, and left ear hearing was 30, 20, 20, and 
25 decibels at 1000, 2000, 3000 and 4000 Hz, respectively.  
At 6000 Hz, his left ear hearing loss was noted to be 40 
decibels. 

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation, if he has a 
current hearing loss which is otherwise shown to have begun 
in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992); see also Hensley, supra.

A July 2002 VA audiologic examination report includes the 
examiner's opinion that the veteran's currently diagnosed 
hearing loss was primarily a familial hearing loss, although 
the audiologist speculated that at least part of the loss 
might be service connected, as the veteran had worked on an 
aircraft flight line in service.  The VA audiologist said 
that the "best" way to know for sure was to review the 
veteran's audiogram findings at initial entry and final 
separation from service, although such records were not 
provided to the examiner.  

In November 2003, the same VA audiologist re-examined the 
veteran and reviewed his medical and service records.  She 
noted that the "rule is it has be 40 [decibels] at least or 
30 at 3 frequencies" and "[the veteran] does not meet the 
rule", and thus, "he did not have service-connected hearing 
loss that he has now".  With all due respect, it seems that, 
in rendering her opinion, the VA audiologist misunderstood 
section 3.385, see Ledford and Hensley, supra.  The 
audiologist opined that the veteran had adhesive otitis but 
not a service-connected hearing loss.  Nevertheless, and 
contrary to the audiologist's analysis, the veteran is not 
required to show that he met the criteria of 38 C.F.R. § 
3.385 at separation, if he has a hearing loss otherwise shown 
to have begun in service.  See Ledford v. Derwinski, supra, 
at 89.  

In addition, service connection may also be established on a 
secondary basis for a disability that is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).  
Aggravation contemplates a chronic, i.e., permanent worsening 
of the underlying condition, rather than temporary or 
intermittent flare-ups of the associated symptoms.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).  In light of the 
apparently inconsistent medical opinions addressing the 
veteran's hearing loss, and in the interest of due process, 
the Board believes the veteran should be afforded a new VA 
examination to determine the etiology of any bilateral 
hearing loss found to be present.

As to the veteran's claim for service connection for 
hypertension, in June 1993, prior to leaving service, an 
elevated blood pressure reading of 146/98 was noted, although 
a reading of 110/76 was also reported.

A November 2003 VA examination report includes a diagnosis of 
hypertension.  At that time, the veteran said immediately 
after service he was privately treated for hypertension, 
although such clinical records are not in the claims file.  
Moreover, the VA nurse practitioner who examined the veteran 
did not review the veteran's medical records, and did not 
provide an opinion as to the etiology of the diagnosed 
hypertension.  The Board believes this should be done.

Moreover, while the November 2003 VA examination reflects the 
veteran's report of intermittent back pain that flared up 
once a day, and constant strong right foot pain that flared 
up once or twice a day, and included range of motion for the 
back and right ankle with no pain on motion, the nurse-
practitioner did not express an opinion as to whether there 
would be any additional loss of degrees of motion due to 
pain, incoordination, weakness, and fatigability with use.  
See 38 C.F.R. §§ 4.40 and 4.45 (2001); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board believes this should be done 
prior to final consideration of the claims on appeal.

Further, the November 2003 VA examination report includes 
complaints, findings, and diagnoses regarding the veteran's 
service-connected lumbar spine and right foot disabilities.  
But in the February 2004 supplemental statement of the case 
(SSOC), the RO incorrectly noted that the VA examination on 
November 26, 2003, did not address the claim for 
hypertension, did not include an evaluation of the lumbar 
spine disability and did not relate to the right foot injury.  
Thus, the RO failed to consider pertinent information in the 
adjudication of the veteran's claims in the SSOC.  This must 
be done prior to Board consideration of the veteran's claims.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorders at issue since October 2001.  The RO 
should then request all pertinent medical 
records from these medical providers, if not 
already of record.

3.	The veteran should be afforded appropriate VA 
audologic and ear disease examinations, 
preferably (if reasonably feasible) by medical 
professionals who have not previously examined 
the veteran, to determine the etiology of any 
bilateral hearing loss found to be present.  A 
complete history of in-service and post-
service noise exposure should be obtained from 
the veteran.  All indicated testing should be 
conducted and all clinical manifestations 
should be reported in detail.  Based on the 
examination and a review of the record: 

a.	if a bilateral hearing loss disorder is 
diagnosed, the ear examiner should assess 
the nature, severity, and manifestations 
of any bilateral hearing loss found to be 
present. 

b.	The examiner(s) should proffer an 
opinion, with supporting analysis, as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's bilateral 
hearing loss was aggravated by his 
service-connected chronic otitis media 
and externa with left tympanoplasty, or 
whether such aggravation is unlikely 
(i.e., less than a 50-50 degree of 
probability).  The degree of bilateral 
hearing loss that would not be present 
but for the service-connected chronic 
otitis media and externa with left 
tympanoplasty should be identified, to 
the extent feasible.
 
c.	If any diagnosed bilateral hearing loss 
is found to be unrelated to the service-
connected chronic otitis media and 
externa with left tympanoplasty, the 
examiner is requested to provide an 
opinion concerning the etiology of any 
bilateral hearing loss found to be 
present, to include whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
currently diagnosed bilateral hearing 
loss was incurred in or caused by 
military service (including the findings 
noted in the service medical records 
dated in 1971 and from 1979 to 1993), or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
degree of probability).  A rationale 
should be provided for all opinions 
expressed.  The claims folder should be 
made available to the examiners for 
review prior to the examination, and the 
examination report should indicate 
whether such review was performed.

d.	Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

e.	Note:  Aggravation in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology.  When a service-connected 
disorder aggravates a non-service-
connected disorder, the veteran shall be 
compensated for the degree of disability 
(but only that degree) over and above the 
degree of disability existing prior to 
the aggravation.

4.	The RO should make arrangements for the 
veteran to be afforded a VA examination to 
determine the etiology of any hypertension 
found to be present.  A complete history of 
the claimed disorder should be obtained from 
the veteran.  All indicated tests and studies 
should be performed and all clinical findings 
reported in detail.  The examiner should note 
that the veteran's service medical records are 
negative for any diagnosis of the claimed 
disorder, although a March 1971 entry 
examination report appears to reflect a blood 
pressure reading of 150/124, and a June 23, 
1993, service examination report reflects an 
elevated blood pressure reading on examination 
of 146/98 (and also a reading of 110/76).  The 
examiner is requested to provide an opinion 
concerning the etiology of any current 
hypertension found to be present, to include 
whether it is at least as likely as not (i.e., 
to at least a 50-50 probability) that any 
currently diagnosed hypertension was caused by 
military service, including as noted in the 
June 1993 service medical record, or whether 
such an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  If the 
examiner finds it impossible to provide the 
requested opinion without resort to pure 
speculation, he or she should so indicate.  A 
complete rationale should be provided for all 
opinions offered.  The claims folder should be 
sent to the examiner for review prior to 
examination and the examiner is requested to 
indicate in the examination report whether the 
folder was reviewed.

5.	The RO should schedule the veteran for 
appropriate VA examinations (e.g., orthopedic 
and neurologic) to determine the current 
severity of his service-connected degenerative 
disc disease of the lumbar spine and 
postoperative residuals of a right foot injury 
with traumatic arthritis.  All indicated tests 
and studies should be performed, and all 
objective findings of chronic disability 
should be reported in detail.  A detailed 
medical history relevant to the back and right 
foot disabilities at issue should be obtained.  
All manifestations of current back and right 
foot disabilities should be described in 
detail, including any orthopedic and 
neurologic residuals found to result from the 
service-connected degenerative disc disease of 
the lumbar spine and residuals of a right foot 
injury with traumatic arthritis. 

a.	The examiner(s) should identify the 
limitation of activity imposed by the 
disabling lumbar spine and right foot 
conditions, viewed in relation to the 
medical history, considered from the 
point of view of the veteran's working or 
seeking work, with a full description of 
the effects of each disability upon his 
ordinary activity.  

b.	An opinion should be provided regarding 
whether pain due to the service-connected 
back and right foot disabilities 
significantly limits functional ability 
during flare-ups or with extended use. 

c.	It should be noted whether the clinical 
evidence is consistent with the severity 
of the pain and other symptoms reported 
by the veteran.  

d.	The examiner(s) also should indicate 
whether the affected joints exhibit 
weakened movement, excess, fatigability, 
or incoordination that could be 
attributed to the service-connected back 
and right foot disabilities. 

e.	If, and only if, intervertebral disc 
syndrome is found to be present, the 
examiner should discuss the frequency and 
severity of any recurring intervertebral 
disc syndrome attacks, if found to be 
present, as well as the nature and extent 
of intermittent relief.  In discussing 
the severity of any such attacks, the 
examiner should illuminate on the 
presence or absence of the following 
symptomatology: persistent symptoms 
compatible with sciatic neuropathy, 
characteristic pain, and demonstrable 
muscle spasm; absent ankle jerk; or other 
neurological findings appropriate to the 
site of the diseased disc.  The 
examiner(s) is (are) also specifically 
asked to provide a discussion of the 
frequency of any incapacitating episodes 
of intervertebral disc syndrome (e.g., 
periods of acute signs and symptoms due 
to intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a physician) 
in the past 12 months.  Further, the 
examiner(s) should discuss the presence, 
or absence, of any ankylosis of the 
veteran's thoracolumbar spine or of his 
entire spine.  A rationale should be 
provided for all opinions expressed.  The 
claims folder, including a copy of this 
remand, should be made available to the 
examiner(s) for review prior to the 
examination and the examination report(s) 
should indicate whether the veteran's 
medical records were reviewed.

6.	Thereafter, the RO should readjudicate the 
veteran's claims for service connection for 
hypertension and bilateral hearing loss and 
increased ratings for residuals of a right 
foot injury and degenerative disc disease of 
the lumbar spine.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the February 2004 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


